DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 13-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Peterson et al. (U.S. 20130342968) hereafter Peterson.
As to claims 1, 7-9, and 14, Peterson discloses a power distribution bus bar, as shown in figure 6 comprising:
a circuit board is a printed circuit board (PCB para-0006, or element 304) FOR connecting board mounted components (connectors, and power interconnects/traces or wirings), the PCB (304) having a first surface different from a second surface (claim 7);
at least two add-in card connectors (306) each mounted and attached to the first surface of the circuit board (304); and
at least one cableless power supply connector (316) distributing a power supply to the add-in card connectors (306), wherein the at least one power supply connector 
As to claim 2, Peterson discloses the circuit board (304) is configured for at least one of a 1 rack unit (U-302) of 1.75 inches height chassis configuration, a 2U of 3.5 inches height chassis configuration, or a 3U of 5.25 inches height chassis configuration.
As to claim 3, Peterson discloses at least one of the at least two add-in card connectors (306) include at least one of a 6-pin connector, an 8-pin connector, a peripheral component interconnect express (PCIe) connector, a M.2 PCIe 4x express connection, or an in slot connector.
As to claim 4, Peterson discloses the at least two add-in card connectors (306) are attached to the circuit board without mechanical fasteners or clips.
As to claim 13, Peterson further comprising a respective add-in card (load card 308) associated with each of the at least two add-in card connectors (306) includes
at least one of a processor, a central processing unit (CPU), a field programmable gate array (FPGA), a graphics processing unit (GPU), a hard drive, a solid state drive(SSD), an application specific integrated circuit (ASIC), a system on a chip (SoC), or an application-specific standard product (ASSP), see para-0001,0011-0018, 0026+).
As to claim 15, Peterson further comprising a respective add-in card (308) associated with each of the at least two add-in card connectors is at least one of Advanced Technology extended (ATX) compatible or peripheral component interconnect express (PCIe) compatible.

As to claims 17-18, Peterson discloses each of the at least two add-in card connectors (306) distribute the power supply to a respective add-in card, and the respective add-card (308) is secured, without cables, to the power distribution bus bar.
As to claim 19, Peterson discloses the at least one power supply connector (316) receives the power supply (108).
As to claim 20, Peterson discloses the circuit board (304) is used only to distribute the power supply (108) from the at least one power supply connector (316) to the at least two add-in card connectors (306).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Harwer et al. (U.S. Patent 5,440,755).
Regarding claim 5, Peterson discloses all of the limitations of claimed invention except for the at least two add-in card connectors include at least seven add-in card connectors.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Harwer employed in the bus bar of Peterson in order to have multiple connections of the add-in-cards connected to the bus bar structure.
As to claim 6, Peterson as modified by Harwer teaches at least one of mechanical fasteners (see figure 1) or clips for at least one of securing the bus bar to a chassis or securing a respective add-in card associated with each of the at least two add-in card connectors.
Regarding claims 10-12, Peterson as modified by Harwer teaches the at least one power connector (20, 22) includes a 12-volt connector (standard for voltage), or the at least one power connector (20, 22) includes a 24-pin power connector (IBM standard) and the 24-pin power connector (20, 22) is connected to a maximum of four electrical interface surface mount connectors of the at least two electrical interface surface mount connectors.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
10/08/2020 have been fully considered but they are not persuasive. Applicant argues:
Argument 1:
Peterson reference does not disclose "a circuit board for connecting board mounted components."
After carefully review, examiner respectively disagrees, as shown in figure 6, Peterson clearly discloses the circuit board (304) FOR connecting board mounted components (i.e. trace, wiring or power interconnects 318 OR connectors (316, 306, 602)
Argument 2:
Peterson does not shown the circuit board (304) having the first surface and the second surface opposite to the first surface.
Examiner disagrees.  Peterson discloses the card (308) connected to the connector (306) on the first surface, and the power supply (108) connected to the connector (316) on the second surface opposite to the first surface.
Argument 3:
Peterson does not disclose “at least one cable-less power supply connector”
Examiner disagrees.  Peterson as in figure 6, the power supply connector (316) connected to the power supply (108) by or via a connector (502), the connector (316) used without cabling to connect to the power supply (108), also, see para 0026+.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNY WAGNER can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T DINH/Primary Examiner, Art Unit 2848